Citation Nr: 0406171	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation higher than ten (10) percent 
for residuals of an in-service right foot injury, including a 
fractured base fifth metatarsal, post operation, with 
arthritis.

2.  Entitlement to service connection for arthritis of the 
left ankle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in December 2001, which denied a compensable rating for 
residuals of a service-connected right foot disability, to 
include a fractured base fifth metatarsal, post operation, 
and service connection for arthritis of both ankles.  
Subsequently, a May 2002 Decision Review Officer's rating 
decision resulted in a 10 percent rating for the right foot 
disability (not including arthritis), effective on April 28, 
2000.  

In connection with this appeal, the veteran was afforded a 
personal hearing before the undersigned Veterans Law Judge, 
sitting in Atlanta, Georgia, in June 2003.

The Board issues below a decision on the merits as to the 
issue of service connection for arthritis of the left ankle.  
The issue of entitlement to an increased evaluation for 
service-connected right foot injury residuals is the subject 
of a remand order below.  


FINDING OF FACT

There is no medical evidence attributing arthritis of the 
left ankle to active service.




CONCLUSION OF LAW

Arthritis of the left ankle was not incurred in active 
service.  Nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in this case.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim for service connection for arthritis.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in July 2001, the RO advised the veteran of the VA's 
VCAA duties, including the duty to assist him; information 
and evidence needed to establish entitlement to the claim 
(service connection for arthritis of the ankles); what has 
been completed to date; what evidence is still needed; what 
evidence the VA is responsible for obtaining; what 
information the veteran must provide to help the VA assist 
the veteran in developing the claim; and who to contact if he 
has questions or needs assistance.  Further, in the Statement 
of the Case (SOC) dated in May 2002, the RO set forth 
38 C.F.R. § 3.159, the regulation pertaining to VA's duty to 
assist the veteran.  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with the 
VCAA and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
medical treatment and testing records relevant to the claim, 
including records from VA medical centers (VAMCs) and records 
from private physicians, have been obtained and associated 
with the claims folder.  Further, the veteran was provided a 
VA medical examination in connection with this claim.   
     
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for Arthritis of the Left Ankle 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In addition, service connection may be granted on a 
presumptive basis for certain chronic disabilities when the 
disability in question is manifested to a compensable degree 
within a designated period of time after separation from 
active duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  Chronic 
disabilities for which presumptive service connection could 
be awarded include arthritis, assuming manifestation thereof 
to a degree of 10 percent within one year after separation.  
See 38 C.F.R. §§ 3.307(a), 3.309(a).  To be considered for 
presumptive service connection, a veteran must have served 
honorably for a minimum of 90 days during a war or after 
December 31, 1946.  38 C.F.R. § 3.307(a)(1).  The veteran in 
this claim served for over 90 days during the Persian Gulf 
War.  Thus, presumptive service connection for arthritis of 
the left ankle could be permitted as evidence warrants.  

Having reviewed all of the evidence and information of 
record, the Board notes that the veteran's service medical 
records are devoid of any complaints about, or treatment for, 
arthritis in the ankle, or the ankle generally.  
Additionally, the Board acknowledges that the veteran has 
stated that he fractured both feet in service.  See, e.g., 
report of VA medical examination dated in February 1991.  
However, there is no evidence in the service medical records 
to suggest any in-service complaint specifically about the 
left foot or ankle.  There are no diagnostic, clinical, or 
radiographic findings evidencing a fracture or any other 
injury to the left foot or ankle in service.  In fact, as to 
the veteran's lower extremities, the veteran's separation 
examination report dated in November 1990 notes nothing other 
than a scar on the right foot.          

As for post-service evidence, the record shows that the 
veteran was treated by private physicians and received VA 
medical examinations in connection with this claim.  First, 
an examination report dated in February 1991 indicates that 
the veteran reported having fractured both feet in service, 
in 1987.  He was diagnosed with, among other things, left 
foot injury (fracture) residuals, then noted as asymptomatic.  
This diagnosis apparently was based solely upon the veteran's 
own accounting of a left foot fracture in service.  The 
report of radiographic studies of the left foot apparently 
taken in connection with the examination indicates no 
evidence of a previous fracture involving the left foot.  The 
February 1991 examination report discusses nothing about the 
left ankle.     

The record also contains a radiology report dated in October 
1999 (Dr. F. B.), which provides that, as to the veteran's 
left ankle, there is a small osteophyte of the medial 
malleolus with small osteophytes at the superior navicular.  
Mild degenerative changes were noted in both ankles.  

Further, the February 2001 report of a medical examination by 
a private physician for the VA provides that the veteran 
reported pain in bilateral ankles, with stiffness and 
swelling.  The ankles revealed normal active range of motion, 
albeit painful.  They showed good plantar flexion 
bilaterally.  There was no evidence of inflammation, 
deformity, osteomyelitis, or bone disease.  An X-ray of the 
left ankle taken in conjunction with the examination showed 
normal findings.  There was no evidence of acute osseous 
injury or significant degenerative change.  See February 2001 
X-ray report.     

Subsequently, in August 2001, the veteran had another medical 
examination, again, at the request of VA in connection with 
the claim.  The examination report states that the veteran 
reported ankle pain, weakness, stiffness, swelling, 
instability, dislocation, locking, fatigue, and lack of 
endurance.  However, the report provides that the left ankle 
was determined to be normal upon examination, with no 
constitutional signs of arthritis.  X-rays of the left ankle 
taken in conjunction with this examination showed no 
significant abnormality at the ankle joint, no interval 
change, and no fracture or dislocation, but pes planus was 
found in the left foot.  (The Board notes, however, 
inconsistent with the cited objective X-ray evidence, the 
examiner's report provides a diagnosis of "status post 
fracture of left ankle."  This diagnosis apparently was in 
error given that, as noted before, there is no objective 
evidence of in-service or post-service fracture of the left 
ankle or foot anywhere in the record.)
Finally, as for private physicians' treatment records 
pertaining to the left ankle, the veteran was treated by Dr. 
J. D. G., a private podiatrist who, in late 2002, noted an 
impression of sinus tarsitis upon complaint of bilateral 
ankle pain.  Pain in the subtalar joint on inversion and 
eversion was noted bilaterally, with much greater pain on the 
right ankle than on the left.  Also, in late 2002, Dr. N. M. 
G., another private podiatrist who apparently practices with 
Dr. J. D. G., wrote the veteran a prescription for custom-
molded orthotic shoe inserts for pes planus.  See treatment 
notes.    

In sum, all of the evidence pertaining to the veteran's left 
ankle or foot show that the veteran has reported, among other 
things, pain in the left ankle, and that there are arthritic 
changes in the left ankle.  The veteran also has pes planus.  
However, there is no medical evidence indicating that the 
veteran's arthritic left ankle is causally or etiologically 
related to active duty.  Nor is there evidence of complaint 
of, or treatment for, left ankle pain; difficulty in 
ambulation due to a left ankle problem; or left ankle 
arthritis, in service.  In fact, the first evidence of 
degenerative arthritic change in the left ankle is dated in 
1999, well after the one-year statutory presumption period 
permitted for the purposes of service connection for 
arthritis.   

In light of the foregoing, the Board finds that the 
preponderance of evidence is against the claim.  Accordingly, 
the veteran is not entitled to a benefit of reasonable doubt 
in favor of the claim.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Service connection for arthritis of the left ankle is denied.






REMAND

As to the issue of whether an increased evaluation is 
warranted for service-connection right foot injury residuals, 
including a fractured base fifth metatarsal, post operation, 
with arthritis, the Board finds that further evidentiary 
development is warranted before this claim can be adjudicated 
on its merits.  

The evidence of record shows that the veteran is service-
connected for residuals of a right foot injury, postoperative 
status, as a result of the fracture of the right fifth 
metatarsal in service.  See August 1991 rating decision.  A 
subsequent rating decision, dated in May 2002, awarded a 
compensable (10 percent) rating for the right foot injury 
residuals.  This rating decision did not encompass arthritis 
in the right foot.  In this appeal, the veteran maintains 
that he has increased difficulty ambulating due to his right 
foot disability and foot pain.  See transcript for the 
hearing held before the undersigned Acting Veteran's Law 
Judge, dated in June 2003 and additional medical records 
submitted by the veteran at this hearing.  
        
Significantly, the records of more recent medical treatment 
submitted in support of this claim show that the veteran also 
has a "severe collapsing pes planus valgus deformity, which 
is contributing to his degenerative arthritis."  The veteran 
also has bone spurs in the ankle.  See letter and treatment 
notes of Drs. N. M. G. and J. D. G. (private podiatrists), 
dated in October 2002.   

Drs. N. M. G. and J. D. G. also stated that "secondary 
arthritic changes were suffered while [the veteran] was in 
the military as well as the fifth metatarsal fracture."  See 
doctors' October 2002 letter.  However, the Board is unclear 
as to the basis for the doctors' apparent opinion that 
arthritic changes are secondary to in-service fifth 
metatarsal fracture in the right foot, as there is no 
evidence - X-ray or otherwise - in the service medical 
records or post-service records dated within one year after 
discharge suggesting arthritic changes had manifested 
themselves in the right foot.  In fact, the first evidence of 
any arthritic change in the record is dated in 1999 (mild 
arthritis of the ankles - see X-ray report of Dr. F. B.).  
Moreover, there is no medical determination in the record as 
to whether there is an etiological relationship between the 
veteran's pes planus and/or bone spurs (nonservice-connected) 
and residuals of the in-service right foot injury.  
     
In light of all the foregoing, this claim is REMANDED for the 
following development:

1.  The RO shall schedule the veteran for 
a VA medical examination to determine 
whether there is an etiological 
relationship between residuals of the 
veteran's in-service right foot injury 
(service-connected) and pes planus, bone 
spurs, arthritis, or any other right foot 
disorder or disease not service-
connected.  Any report resulting from the 
examination should be associated with the 
veteran's claims folder.  It would be 
particularly helpful for the purposes of 
adjudicating this claim if the 
examination report provides, to the 
extent possible, an explanation as to the 
symptoms or manifestations of the 
service-connected right foot injury 
residuals as opposed to those of any 
other right foot disorder or disease 
determined to be non service-connected, 
if any.  The veteran's claims folder 
should be made available to the medical 
examiner.  

2.  After completion of the directives 
above, and following any further 
appropriate development, the RO shall 
review the veteran's claims folder again 
to determine whether (1) service 
connection is warranted for any other 
right foot disease or disorder; and/or 
(2) an increased evaluation is warranted 
for the veteran's service-connected right 
foot injury residuals.  If the decision 
remains in any manner adverse to the 
veteran, the RO shall provide the veteran 
and his representative a Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  
3.  The directives of this remand order 
must be accomplished in such a manner 
that all notification and development 
actions required by the Veterans Claims 
Assistance Act of 2000 (VCAA), as 
amended, are completed with respect to 
this claim.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance 
pertaining to the VCAA.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purposes of this 
remand are to develop the evidentiary record and comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The law also requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



